Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                April 24, 2019

The Court of Appeals hereby passes the following order:

A19A0513. EAGLES LANDING PROPERTY ASSOCIATION, INC. et al. v.
    DEREBAIL.

      We granted appellants’ application for interlocutory review of the trial court’s
order denying their motion for summary judgment. After careful review of the entire
record in this case, we conclude that the application for interlocutory review was
improvidently granted. Accordingly, this appeal is hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                       Clerk’s Office, Atlanta,____________________
                                                                 04/24/2019
                                               I certif y that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                             , Clerk.